Citation Nr: 1433361	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-21 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1991.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, he testified at a videoconference hearing in March 2011 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.

The Board remanded the claim in October 2012 for additional development.  The claim since has continued to be denied, however, so it is again before the Board.

Because this appeal was partly processed electronically using the Virtual VA paperless claims processing system, any future consideration of this case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The most probative (meaning competent and credible) evidence of record prior to August 9, 2013 indicates the Veteran at worst had Level XI hearing loss in his right ear and Level I hearing loss in his left ear.  

2.  The most probative evidence of record since August 9, 2013 indicates he has had at worst Level IX hearing loss in his right ear and Level IV hearing loss in his left ear.  



CONCLUSIONS OF LAW

1.  The criteria are met for a higher disability rating of 10 percent prior to August 9, 2013, though no greater rating, for the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86 Diagnostic Code (DC) 6100 (2013).

2.  The criteria also are met for an even higher disability rating of 30 percent since August 9, 2013, though no greater rating, for the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, DC 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must, upon receipt of a complete or substantially complete application for benefits:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant of the information and evidence that VA will obtain; and (3) inform the claimant of the information and evidence he is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).

To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), should be provided to a claimant before an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - 

such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  VCAA notice errors are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  The Veteran, not VA, has this burden of proof of not only establishing error, but showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

This duty to notify was satisfied prior to the initial RO decision at issue by way of a November 2009 letter sent to the Veteran informing him of the types of information and evidence necessary to substantiate the claim and the division of responsibility between him and VA in obtaining necessary supporting evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Although the claim is not for service connection, rather, for a higher rating for a disability already determined to be service connected, the letter addressed the notification requirements set out in Dingess v. Nicholson, 19 Vet. App. 473 (2006), including as concerning the "downstream" disability rating and effective date elements of a claim in the eventuality service connection is granted.  See Dingess, 19 Vet. App. at 486, 490-91; aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In claims for increased ratings for disabilities that already have been determined service connected in years past, the Court has held that in order to satisfy the first notice element VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010) (Vasquez-Flores III); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vasquez-Flores I), overruled in part sub. nom. Vasquez-Florez/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vasquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant Diagnostic Codes (DCs), which typically provide for a range in severity of a particular disability from 0 percent, i.e., noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id. Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id. Except when VCAA notice as to how to substantiate a claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-107.  And VA is not required to apprise him of alternative DCs or daily-life evidence, only instead provide what amounts to "generic" notice.  This occurred in this particular instance, so the Veteran has received all required notice concerning his increased-rating claim.

VA also has a duty to assist the Veteran in developing this claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and other pertinent treatment records since service, whether from VA or private sources, and providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no such duty if there is no reasonable possibility the assistance would aid in substantiating the claim.

To this end, all relevant evidence necessary for an equitable resolution of this claim has been identified and obtained, to the extent obtainable.  The evidence of record includes the Veteran's VA medical records, the reports of his October 2011, May 2012, November 2012 and August 2013 VA compensation examinations containing the information required to make the necessary determinations insofar as addressing the applicable rating criteria, and statements and testimony from him and his representative.  

The October 2011, May 2012, November 2012 and August 2013 VA examination reports reflect that the examiners reviewed the Veteran's pertinent medical history, documented his then current complaints, and rendered diagnoses and conclusions that are consistent with the remainder of the evidence of record and therefore are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA audiology examination reports also indicate that the VA examiners were licensed audiologists.  Also, the reports show that the VA examiners elicited information from the Veteran concerning his history, subjective complaints, and the functional effects of his disability, which was all that the applicable provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require.  Martinak v. Nicholson, 21 Vet. App. 447, 445 (2007).  Moreover, the objective data that are detailed in the VA examination reports were based on audiometric testing at the applicable frequencies and the Maryland CNC speech discrimination test.  Hence, the Board finds that the October 2011, May 2012, November 2012 and August 2013 VA audiology examination reports may be accepted as adequate to determine the current disabling factors of his bilateral hearing loss, without further examination.  See 38 C.F.R. §§ 3.159(c)(4), 3.326, 3.327 (2013).  

As also already alluded to, the Veteran testified at a March 2011 videoconference hearing before the undersigned VLJ of the Board.  The hearing was adequate and in compliance with VA regulation as the presiding VLJ identified the issue on appeal and, through questioning, attempted to also identify possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

There is no indication there exists any additional evidence that has a bearing on this claim that has not been obtained and that is obtainable.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of this claim.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).


Analysis

After reviewing the relevant evidence, the Board finds that the bilateral hearing loss warrants a higher 10 percent disability rating, though no greater rating, prior to August 9, 2013, and an even higher 30 percent disability rating, though no greater, since August 9, 2013, under the provisions of 38 C.F.R. §§ 4.85, 4.86, DC 6100.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity resulting from disability.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2013).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).

When a Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed (actually, even going back to the year prior) until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis of this claim therefore is undertaken with consideration of the possibility that different ratings may be warranted for different time periods - in other words the rating may be "staged", indeed, as it will be with the initial assignment of a higher 10 percent rating and then an even greater 30 percent rating.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent (noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2013).

Effective June 10, 1999, pertinent regulatory changes were made to 38 C.F.R. § 4.86, regarding cases of exceptional patterns of hearing loss.  The provisions of 38 C.F.R. § 4.86(a) now provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) now provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

In statements and testimony presented throughout the duration of this appeal, the Veteran has maintained that his bilateral hearing loss is worse than the 0 percent (noncompensable) disability rating presently assigned.  

VA outpatient treatment reports from November 2008 (within a year of the Veteran's claim) to August 2013 reflect that the Veteran underwent audiological evaluations in January 2010, September 2010 and May 2011, which did not include specific audiometric test results, however, the Veteran was also subsequently provided VA examinations in October 2011, May 2012, November 2012 and August 2013, which provide the basis for the increased ratings assigned below.  In the January 2010 VA audiological evaluation, the Veteran's right ear was assessed as having mild sloping to severe mixed hearing loss with excellent speech discrimination score and the left ear was assessed as having mild sloping to moderate mixed hearing loss with excellent speech discrimination score.  In the September 2010 VA audiological evaluation, the Veteran was assessed with moderate to severe mixed hearing loss and good speech discrimination score of 84 percent in the right ear and mild to moderately-severe mixed hearing loss with excellent speech discrimination score at 92 percent.  The Veteran was provided hearing aids in October 2010.  In a May 2011 VA audiological evaluation, the Veteran was assessed with mild to severe mixed hearing loss in the left ear and moderate to severe mixed hearing loss in the right ear with excellent speech recognition scores, bilaterally.  


At an October 2011 VA audiological examination, audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
70
100
105
105
LEFT
35
40
45
55
65

The average puretone threshold was 95 decibels for the right ear and 51 decibels for the left ear.  Maryland CNC speech recognition scores were 20 percent in the right ear and 96 percent in the left.  The Veteran was diagnosed with mixed hearing loss in the right ear and sensorineural hearing loss in the left ear in the frequency range of 500 to 4000 Hertz.  The Veteran reported he had difficulty with hearing normal conversation and the examiner found his hearing loss impacted his ordinary conditions of daily life, including the ability to work.  

During a May 2012 VA audiological examination, audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
75
100
100
105
LEFT
35
35
40
55
65

The average puretone threshold was 95 decibels for the right ear and 49 decibels for the left ear.  Maryland CNC speech recognition scores were 60 percent in the right ear and 92 percent in the left.  The Veteran was diagnosed with sensorineural hearing loss in the frequency range of 500 to 4000 Hertz in the right ear and mixed hearing loss in the left ear.  The Veteran reported he had difficulty understanding speech, especially when someone was on his right side, and he frequently had to ask people to repeat what they said.  He reported his coworkers were not understanding.   The examiner found his hearing loss impacted his ordinary conditions of daily life, including the ability to work.  

At a November 2012 VA audiological examination, audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
75
100
100
105+
LEFT
35
35
40
55
70

The average puretone threshold was 95 decibels for the right ear and 50 decibels for the left ear.  Maryland CNC speech recognition scores were 56 percent in the right ear and 94 percent in the left.  The Veteran was diagnosed with mixed hearing loss in the right ear and sensorineural hearing loss in the frequency range of 500 to 4000 Hertz in the left ear.  The Veteran reported he had considerable hearing loss in the right ear and a mild hearing loss in the left ear.  He stated that he was able to communicate fairly well in quiet settings, however, he would have a much harder time communicating in settings with distracting background noise.  The examiner found his hearing loss impacted his ordinary conditions of daily life, including the ability to work.  The examiner then opined that the Veteran had mild to severe sensorineural hearing loss in the left ear and a moderate to profound mixed hearing loss in the right ear.  In quiet settings, the examiner found the Veteran communicated well.  The examiner also noted the Veteran complained that sometimes his head hurt and it gets very sensitive.  The examiner noted the Veteran was able to perform all daily activities without effort and his communication skill would be hindered in settings with background noise.  He also noted if the Veteran was in quiet, he should perform well on the phone with his left ear, but in a noisy setting he would have a difficult time understanding on the phone.  


In an August 2013 VA examination, audiological examination, audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
105
105
105+
LEFT
30
35
35
60-
65

The average puretone threshold was 96 decibels for the right ear and 49 decibels for the left ear.  Maryland CNC speech recognition scores were 96 percent in the right ear and 72 percent in the left.  The Veteran was diagnosed with mixed hearing loss in the right and left ears.  The Veteran reported he frequently had to ask people to repeat themselves and the examiner found his hearing loss impacted his ordinary conditions of daily life, including the ability to work.  

The Board finds that an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 has been shown based on the applicable audiometric findings of record throughout the duration of the appeal.  

For the period prior to August 9, 2013, applying the findings from the October 2011, May 2012 and November 2012 VA examinations to Tables VI and VIa in 38 C.F.R. §§ 4.85, 4.86 yields a finding, at worst, of Level XI hearing in the right ear and Level I hearing in the left ear.  An application of these hearing loss levels into Table VII (in 38 C.F.R. § 4.85), yields a 10 percent disability rating for the Veteran's bilateral hearing loss in considering his hearing levels at worst for the period prior to August 9, 2013.  See 38 C.F.R. §§ 4.85, 4.86.  Therefore, according to the applicable rating standards, he meets the criteria for a 10 percent disability rating for his bilateral hearing loss prior to August 9, 2013, but no greater.  


For the period since August 9, 2013, applying the findings from the August 2013 VA examination to Tables VI and VIa in 38 C.F.R. §§ 4.85, 4.86 yields a finding, at worst, of Level IX hearing in the right ear and Level IV in the left ear.  An application of these hearing loss levels into Table VII (in 38 C.F.R. § 4.85), yields an even higher 30 percent disability rating for the Veteran's bilateral hearing loss in considering his hearing levels at worst for this succeeding period since August 9, 2013.  See 38 C.F.R. §§ 4.85, 4.86.  Therefore, according to the applicable rating standards, he meets the criteria for this higher 30 percent disability rating for his bilateral hearing loss since August 9, 2013, though no greater rating.  

Because the law provides specific requirements in terms of puretone threshold averages and speech discrimination test results for each percentage rating, the assignment of disability ratings higher than 10 percent prior to August 9, 2013, or higher than 30 percent since August 9, 2013, is not appropriate.  The October 2011, May 2012, November 2012 audiological test results clearly fall within the parameters for a 10 percent rating, but no more, for the Veteran's bilateral hearing loss prior to August 9, 2013.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86 Tables VI, VII, DC 6100 (2013).  Likewise, the August 2013 audiological test results clearly fall within the parameters for a 30 percent rating, but no more, for his bilateral hearing loss since August 9, 2013.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Tables VI, VII, DC 6100.

Pursuant to the dictates of 38 C.F.R. § 4.85 and Lendenmann, in determining these ratings the Board has engaged in, as it must, a "mechanical" objective application of the numerical data generated from the Veteran's audiological examinations.  See Lendenmann, 3 Vet. App. at 349.  The Board has no discretion and simply must apply the test score numbers to the relevant Tables.  See 38 C.F.R. § 4.85(b)-(e); accord Lendenmann, supra, at 349.  The Board lacks the authority to operate outside the bounds of applicable regulatory provisions, including the guidelines for the assignment of disability ratings set forth in 38 C.F.R. § 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a).

While the Board empathizes with the Veteran's impairment, and does not dispute the fact that he has a bilateral hearing loss disability of significant measure, the Board must conclude, based on the results of mandatory auditory tests and the mechanical application of relevant regulations by which the Board is bound, that the level of this disability does not rise to a rating higher than 10 percent at any time prior to August 9, 2013 or to a rating higher than 30 percent at any time since August 9, 2013.  See 38 C.F.R. § 4.85(b)-(e); see also 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a); see Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Veteran's disability has been no more than 10-percent disabling prior to August 9, 2013, and no more than 30-percent disabling since August 9, 2013, so his rating cannot be additionally "staged" (other than to the extent it is being staged).

In coming to the above conclusions, the Board has considered the lay statements and testimony of the Veteran, along with the lay statements received from his friends, family and others regarding the severity of his service-connected bilateral hearing loss and, in large part, has relied on his reports in determining appropriate disability ratings under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  He is competent to report on factual matters of which he has firsthand knowledge, e.g., difficulty hearing, and his statements regarding experiencing symptoms and their effect on his daily life are competent and credible, so ultimately probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  However, where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings provided by his treatment reports and VA examination reports addressing these findings.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In sum, the Board concludes that a higher disability rating of 10 percent prior to August 9, 2013 and a higher disability rating of 30 percent from August 9, 2013 is warranted for the bilateral hearing loss, when resolving all reasonable doubt in his favor concerning it during these periods.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, DC 6100.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extra-schedular Consideration

With respect to an extra-schedular rating under 38 C.F.R. § 3.321, the Board finds that the schedular criteria are adequate to rate the bilateral hearing loss.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); see Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  

The Rating Schedule fully contemplates the described symptomatology and provides for ratings higher than those assigned based on more significant functional impairment.  The rating criteria that contemplate the symptomatology of bilateral hearing loss, including average speech reception thresholds and speech discrimination scores, have been applied to the evaluation of this disability in this decision.  See 38 C.F.R. §§ 4.85, 4.86, DC 6100.  The rating criteria that provide additional compensation or even higher ratings also contemplate more significant impairment - including an increase in hearing impairment based on increased average speech reception thresholds and increased speech discrimination scores.  See 38 C.F.R. §§ 4.85, 4.86, DC 6100.  

Moreover, there is not suggestion of marked interference with his employment, meaning above and beyond that contemplated by the schedular ratings assigned for this disability.  38 C.F.R. §§ 4.1, 4.15.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  While the Veteran's hearing loss was noted to affect his current employment, the VA medical records and VA examinations do not reflect an exceptional disability picture exhibited by either marked interference with employment or frequent periods of hospitalization due to the bilateral hearing loss.  38 C.F.R. § 3.321(b)(1).  Thus, the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  



ORDER

Prior to August 9, 2013, a higher 10 percent disability rating for the bilateral hearing loss is granted, subject to the statutes and regulations governing the payment of VA compensation.  

Since August 9, 2013, an even higher 30 percent disability rating for the bilateral hearing loss is granted, subject to the statutes and regulations governing the payment of VA compensation.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


